              Case 2:19-cv-02790-JJT Document 12 Filed 06/27/19 Page 1 of 2




1
     Michael L. Greenwald (pro hac vice)
     Greenwald Davidson Radbil PLLC
2    7601 N. Federal Highway, Suite A-230
     Boca Raton, Florida 33487
3
     (561) 826-5477
4    (561) 961-5684 (Fax)
     mgreenwald@gdrlawfirm.com
5

6    Counsel for Plaintiff
7
                                  UNITED STATES DISTRICT COURT
8                                  FOR THE DISTRICT OF ARIZONA
9
     Ramsey J. Bergeron, on behalf of          )
10   himself and others similarly situated,    ) No.: 2:19-cv-02790-JJT
                                               )
11
                   Plaintiff,                  ) NOTICE OF VOLUNTARY DISMISSAL
12                                             ) WITHOUT PREJUDICE
                             v.                )
13
                                         )
14
                                         )
15   Anytime Fitness AZ Development      )
     Group, L.L.C. and L13cky Health     )
16
     L.L.C., d/b/a Anytime Fitness, LLC, )
17                                       )
                   Defendants.           )
18   _________________________________ )
19          Ramsey J. Bergeron (“Plaintiff”), pursuant to Rule 41(a)(1)(A)(i) of the Federal
20   Rules of Civil Procedure, voluntarily dismisses this action without prejudice.
21

22
            Dated: June 27, 2019               Respectfully submitted,
23

24                                             /s/ Michael L. Greenwald
25
                                               Michael L. Greenwald*
                                               Greenwald Davidson Radbil PLLC
26

27

28


                                                 1
              Case 2:19-cv-02790-JJT Document 12 Filed 06/27/19 Page 2 of 2




1
                                CERTIFICATE OF SERVICE

2          I certify that on June 27, 2019, the foregoing document was filed with the Court
3    using CM/ECF, which will send notification of such to counsel of record.
4

5                                            /s/ Michael L. Greenwald
                                             Michael L. Greenwald
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                2
